DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
Allowable Subject Matter
2.	Claims 1-10 are allowed.
	Chen et al.  (US 20190029557) teaches a method for determining the position and size of infarct core and ischemic penumbra of acute ischemic stroke or for estimating the stroke onset time by a single pulse sequence of diffusion tensor imaging (DTI) of magnetic resonance imaging.
Dore et al. (US 20140307936) teaches a method of determining the degree of uptake of a PET maker in an individual candidate PET scan, the method including the steps of: (a) calculating a series of representative matched controlled PET and MRI templates for a series of controlled sample scans of individuals; (b) computing a series of brain surfaces from the matched templates; (c) aligning the individual candidate PET scan with the candidate templates; (d) aligning the candidate PET images with the series of brain surfaces; (e) selecting a predetermined (M) best candidate templates for each surface location based on a similarity measure between the candidate PET values and the corresponding controlled PET scans; (f) computing M weights for each surface location, utilizing a corresponding MRI tissue map; (g) utilizing the M weights to combine a corresponding M template tissue indicators from corresponding MRI templates into an average brain surface indicator. 

The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “extract a plurality of tissue maps from a plurality of brain magnetic resonance imaging (MRI) corresponding to a plurality of normal subjects, wherein the plurality of tissue maps are a plurality of probability maps indicating a plurality of probability distributions of a plurality of tissues in a brain, wherein the plurality of normal subjects are people different from a patient; sum up the plurality of probability distributions to divide by a number of the plurality of normal subjects, in order to generate a plurality of reference tissue maps, wherein the plurality of reference tissue maps are corresponding to different tissues; receive a brain MRI sample having a target area marked thereon; and analyze the brain MRI sample based on the plurality of reference tissue maps and the target area, in order to generate an analysis result, wherein the analysis result indicates a ratio of tissues corresponding to the target area of the brain MRI sample.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention. Therefore. Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641